Citation Nr: 0514105	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-02 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claims.

The record reflects that the veteran had requested a Board 
hearing in conjunction with his appeal.  However, he withdrew 
his hearing request in December 2004.  38 C.F.R. § 20.704(e).

For the reasons stated in the REMAND portion of this 
decision, the Board concludes that additional development is 
necessary with respect to the veteran's PTSD claim.  
Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The veteran's nonservice-connected left ear is deemed to 
have Level I hearing loss for VA evaluation purposes.

3.  The audiological evaluations of the service-connected 
right ear reflect that the pure tone threshold at 1000, 2000, 
3000, and 4000 Hertz are all 55 decibels or more.

4.  The results of a June 2001 VA audiological evaluation 
indicates Level VII hearing for the right ear under Table VI, 
and Level IX under Table VIa.

5.  The results of a December 2003 VA audiological evaluation 
indicates Level IV hearing for the right ear under Table VI, 
and Level VIII under Table VIa.

6.  The preponderance of the competent medical evidence is 
against a finding that the veteran's tinnitus is causally 
related to active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's service-connected right ear hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85-4.86, Diagnostic 
Code 6100 (2004).

2.  Service connection is not warranted for the veteran's 
tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrated that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent correspondence in September 2002 which 
specifically addressed the requirements for a grant of 
service connection, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  

While this letter did not address he claim for increase, the 
veteran has been provided with a copy of the appealed rating 
decision, the November 2002 Statement of the Case (SOC), and 
the April 2004 Supplemental Statement of the Case (SSOC) 
which provided him with notice of the law and governing 
regulations regarding his case, as well as the reasons for 
the determinations made with respect to his claims and what 
the evidence needed to show to warrant a higher rating.  
Further, the veteran's representative indicated familiarity 
with the VCAA, as demonstrated by the contentions contained 
in a May 2005 informal hearing presentation.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, for the reasons stated below 
the Board finds that additional development is necessary for 
a full and fair adjudication of the veteran's PTSD claim.  
With respect to the right ear hearing loss and tinnitus 
claims, the Board notes that the veteran and his 
representative have had the opportunity to present evidence 
and argument in support of his claim.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded multiple examinations 
in conjunction with these claims.  Consequently, the Board 
concludes that the duty to assist has been satisfied in 
regard to both the right ear hearing loss and tinnitus 
claims.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


I.  Increased Rating

Background.  Service connection was granted for hearing loss 
of the right ear by a March 1988 Board decision.  This same 
decision also denied service connection for left ear hearing 
loss.  In making this determination, the Board noted that on 
examination at entry upon active duty, the veteran's hearing 
was normal in both ears.  However, at the time of separation, 
while hearing was within normal limits for the left ear, the 
audiometric testing showed a mild hearing loss in the right.  
Recent VA medical examinations continued to show hearing loss 
in the right ear, and, therefore, service connection was 
warranted.  As a left ear hearing loss was not shown in 
service or within one year of separation from active duty, 
service connection was denied for the left ear defective 
hearing.

An April 1988 rating decision effectuated the Board's grant 
of service connection for the right ear hearing loss.  In 
addition, a 10 percent rating was assigned, effective 
February 1, 1984, with a reduction to zero percent 
(noncompensable) effective March 31, 1986.

In conjunction with his current increased rating claim, the 
veteran underwent a VA audiological evaluation in June 2001.  
The audiological evaluation revealed pure 

tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
65
70
85
100
105+
92
LEFT
75
80
80
100
105+
90

Speech recognition scores were 74 percent for the right ear, 
and 80 percent for the left ear.  

In December 2003, the veteran underwent a new VA audiological 
evaluation, which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
75
75
70
95
105
86
LEFT
75
80
80
85
105
88

Speech recognition scores were 86 percent for the right ear, 
and 74 percent for the left ear. 

The record reflects that the veteran also underwent VA ear 
disease examinations in May 2001 and December 2003, both of 
which noted his hearing loss, and that he has had hearing 
aids for many years.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.86, 
Diagnostic Code 6100.  The evaluation of hearing impairment 
applies a rather structured formula which is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a numeric designation at Level 
I, subject to the provisions of 38 C.F.R. § 3.383(a)(3).  
(The latter regulation applies only where there is total 
deafness in the non-service-connected ear.)  Therefore, the 
veteran's non-service-connected left ear is assigned to Level 
I.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected right ear 
hearing loss.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that the audiological evaluations 
of the veteran's service-connected right ear reflect that the 
pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are 
all 55 decibels or more.  Therefore, pursuant to 38 C.F.R. 
§ 4.86, the Board will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  

Here, the results of the June 2001 VA audiological evaluation 
indicates Level VII hearing for the right ear under Table VI, 
and Level IX under Table VIa.  The results from the 
subsequent December 2003 VA audiological evaluation indicates 
Level IV hearing for the right ear under Table VI, and Level 
VIII under Table VIa.  As mentioned above, the veteran's 
nonservice-connected left ear is deemed to have Level I 
hearing for VA evaluation purposes; the medical evidence does 
not reflect he has been diagnosed with total deafness in the 
left ear, nor do the audiological findings indicate such.  
See 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  All of the 
audiological results for the service-connected right ear, 
whether it is under Table VI or Table VIa, correspond to the 
current noncompensable evaluation under Table VII.

In light of the foregoing, the Board must find that the 
veteran does not meet or nearly approximate the criteria for 
a compensable for his service-connected right ear hearing 
loss.  Thus, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board also concurs with the RO's determination that the 
veteran's right ear hearing loss does not warrant 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  Nothing in the record indicates the 
veteran has been hospitalized for his hearing loss during the 
pendency of this appeal.  Further, the record reflects he is 
employed.  Therefore, the Board finds that his right ear 
hearing loss, in and of itself, does not present such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  


II.  Service Connection

Background.  The veteran essentially contends that he 
developed tinnitus due to in-service noise exposure.

The veteran's service medical records reflect that while 
there was evidence of right ear hearing loss on his December 
1970 separation examination, there are no findings indicative 
of tinnitus while on active duty.

The evidence on file also contains various post-service 
medical records which cover a period from 1984 to 2003.  
Among other things, the record reflects that the veteran 
complained of hearing loss on a June 1984 VA medical 
examination, but there does not appear to be any complaints 
and/or findings of tinnitus on this examination.

A November 1985 VA medical examination diagnosed the veteran 
with moderately severe to profound mixed loss of the right 
ear, and moderately severe to severe mixed loss of the left 
ear.  Further, this examination noted that the veteran 
reported constant bilateral tinnitus.  This appears to be the 
first competent medical evidence of the veteran's tinnitus.

Records dated in January 1989 reflect that the veteran 
complained about difficulty hearing bilaterally since 1972, 
and felt that it was progressing.  He denied a familial 
history of hearing loss.  Further, he reported that he 
experienced a constant sharp ring-like tinnitus bilaterally, 
and felt that he had been experiencing it for the last 10 
years.  A March 1989 VA audiological evaluation contains 
similar contentions regarding the veteran's tinnitus.

In May 2001, the veteran underwent a VA ear disease 
examination, at which the examiner noted that no medical 
records were available for review.  The veteran reported that 
he was in the combat engineers while on active duty, and that 
he constructed artillery platforms in Vietnam.  He reported 
that he was there for 6 months, during which Artillery fired 
the guns.  Although he had ear plugs, he thought they were 
worthless.  Further, he indicated that both his ears were 
constantly ringing.  The impression following examination was 
bilateral deafness due to gunfire in Vietnam.

At the June 2001 VA audiological evaluation, the examiner 
indicated that the veteran's medical records had been 
reviewed.  The veteran complained of tinnitus and hearing 
loss.  He reported that he served as a combat engineer in 
Vietnam, during which he built bridges using jackhammers, 
bulldozers.  With respect to his history of military, 
occupational and recreational noise exposure, it was noted 
that he had noise exposure in the military due to building 
plateaus for heavy artillery.  It was also indicated that he 
had no recreational noise exposure.  He did have occupational 
noise exposure as a farmer, and as a fork truck operator.  

Regarding his tinnitus, he reported that it had its onset in 
the early 1970s, and that it was bilateral.  Regarding the 
etiology of the tinnitus, the examiner noted that tinnitus 
was a subjective complaint, and that there were no objective 
means of documenting its presence or absence.  As such, the 
veteran's complaints of tinnitus could be related to his 
history of noise exposure, which included both military and 
civilian exposure, and/or other events and conditions in his 
life, which might be unreported or unrecognized by him.  
Therefore, the examiner opined it was at least as likely as 
not that noise exposure was a contributing factor to the 
tinnitus.  

In December 2003, the veteran underwent both a VA 
audiological evaluation and a VA ear disease examination.  
Both examiners indicated that they had been asked to address 
the etiology of the veteran's tinnitus, and that the 
veteran's claims file had been reviewed.

At the VA audiological evaluation, the veteran reported, in 
part, that he had military noise exposure during 2 years and 
8 months of service as a combat engineer.  He also reported 
occupational noise exposure as a garbage truck driver (which 
required a commercial drivers license) for the past 3 months; 
maintenance at Wal Mart for 1 year; night watchman for 2 1/2 
years; furniture truck driver for 10 years; and construction 
for 7 to 8 years.  In addition, he reported no recreational 
noise exposure.  He reported that he last hunted 2 years ago, 
but that he rarely hunted since discharge from service 
"because can't hear what's coming."  Further, he reported 
that he had onset of his tinnitus "around 1972," that it 
was bilateral, and had been constant since the 1970s.  
However, the examiner noted that while the veteran reported 
onset approximately 1 year after service, he had a history of 
otosclerosis, which was a common contributor to tinnitus.  
Therefore, active duty noise exposure was not at least as 
likely as not to be a contributor to his tinnitus.

At the VA ear disease examination, the veteran reported, in 
part, that he had tinnitus when in Vietnam, mostly in the 
right ear.  Following examination, the examiner noted that 
the audiologist stated that the veteran had mixed loss with a 
large conduction component and felt that the young age in 
which the hearing difficulties come on would make one think 
of otosclerosis.  The examiner also stated that the left ear 
problem began out of service, and that the noise exposure the 
veteran experienced on active duty would not be the cause of 
his deafness or tinnitus.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu, supra.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for tinnitus.

The veteran essentially contends that his tinnitus is due to 
in-service noise exposure.  However, it has already been 
determined that his contentions cannot constitute competent 
medical evidence.

The service medical records contain no findings indicative of 
tinnitus while on active duty.  Further, the first competent 
medical evidence of tinnitus appears to be the November 1985 
VA medical examination, which is more than 14 years after the 
veteran's separation from active service.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The record reflects that there is competent medical evidence 
both in support and against the veteran's claim.  
Specifically, the June 2001 VA audiological evaluation which 
supports the veteran's contention that his current tinnitus 
is at least partially due to his in-service noise exposure, 
and the December 2003 VA audiological and ear disease 
examinations which are against such a finding.  

The opinions provided by all of these VA examiners were based 
upon both an examination of the veteran, as well as a review 
of his medical records.  Consequently, it appears that all of 
these examiners had a sufficient foundation upon which to 
base their opinions.  Nevertheless, the Board finds that 
greater weight must be given to the findings of the December 
2003 VA examiners, in part because their review of the record 
would have included consideration of the June 2001 VA 
audiological examination and the findings therein.  Moreover, 
the December 2003 VA audiological examiner indicated that the 
tinnitus was due to the veteran's history of otosclerosis, 
and not his purported in-service noise exposure.  It does not 
appear the June 2001 VA examiner took this history into 
account.  Further, the December 2003 VA examiner's opinion is 
also consistent with the fact that the veteran has been found 
to have mixed hearing loss of the right ear, as opposed to 
solely being sensorineural hearing loss which is known to be 
caused by acoustic trauma.

The Board also notes that the veteran has reported a history 
of both in- and post-service noise exposure.  As such, even 
if his tinnitus were attributed to noise exposure, it appears 
speculative at best to link the disability solely to the in-
service noise exposure which would be necessary for a grant 
of service connection.  However, an award of service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (defines 
"reasonable doubt" as a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility) (Emphasis added); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for tinnitus, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz, supra.

The Board notes that the veteran's representative contended 
in the May 2005 Informal Hearing Presentation that 
38 U.S.C.A. § 1154(b) was applicable to his appeal.  This 
statutory provision provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, in this case, the 
medical opinions which are the basis for the Board's denial 
accepted the veteran's account of his in-service noise 
exposure as true, but concluded that his tinnitus was not 
related to this exposure.  As such, the provisions of 
38 U.S.C.A. § 1154(b) provide no additional benefit to the 
veteran in the instant case.


ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.




REMAND

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen at 139.  However, amendments to this regulation 
in June 1999 eliminated the requirement of a "clear 
diagnosis." 61 Fed. Reg. 32,807-32,808

The veteran contends that he has PTSD due to stressors he 
experienced while in Vietnam.  He reported that his major 
duty was to build up a fire base and plateau for heavy 
artillery.  However, he indicated that life was very 
stressful while stationed in Vietnam, and that he resorted to 
a number of substance abuse and alcohol as a form of self-
medication.  Further, he described an incident where he came 
face-to-face with an enemy soldier who had infiltrated the 
base.  

The veteran's service personnel records, to include his DD 
Form 214, reflects that his primary military occupational 
specialty was that of a combat engineer, and that he did have 
service in the Republic of Vietnam.  His awards and citations 
include the National Defense Service Medal, Vietnam Service 
Medal, Republic of Vietnam Campaign Medal, and Expert 
Qualification Badge with Rifle Bar.

The veteran's service medical records reflect that his 
psychiatric condition was clinically evaluated as normal on 
his April 1968 induction examination.  He also indicated on a 
concurrent Report of Medical History that he had not 
experienced frequent or terrifying nightmares, depression or 
excessive worry, nor nervous trouble of any sort.  However, 
his psychiatric condition was clinically evaluated as 
abnormal on his December 1970 separation examination due to 
findings of drug abuse, and a personality disorder.  A 
psychiatric consult specifically diagnosed a passive 
aggressive personality.  On his concurrent Report of Medical 
History he indicated that he had experienced frequent or 
terrifying nightmares, as well as depression or excessive 
worry.  In the physician's comments section, it was noted 
that he had had nightmares since his father died in 1969, and 
that he had been worried since he left home.

Post-service records dated in October 2000 note that the 
veteran was referred for a psychology consult, and that he 
reported symptoms of, among other things, difficulty 
sleeping; increased agitation, less patience and tolerance; 
repetitive thoughts running though his head; "depressed" at 
times; impulsive thoughts; and sometimes nightmares.  He also 
reported a history of 4 months combat time in Vietnam, as 
well as a "nervous breakdown" in the military.  Initial 
diagnostic impression was rule-out combat PTSD, rule-out 
affective disorder.  Subsequent records show a diagnosis of 
bipolar disorder type 2 versus bipolar disorder type 1; and 
rule-out PTSD.

Records dated in November 2000 note that the results of 
psychiatric testing suggested the veteran met the DSM-IV 
criteria for a diagnosis of combat-related PTSD.  Further, it 
was noted that he reported feeling very upset when something 
reminded him of stressful military experiences, and that he 
had combat-related nightmares.  Diagnoses were chronic PTSD, 
and bipolar disorder, mixed type.

Subsequent records continue to show findings of PTSD and 
bipolar disorder.  For example, a VA arranged psychiatric 
evaluation conducted in June 2001 diagnosed bipolar disorder, 
most recently hypomanic with features of PTSD, chronic.  A 
subsequent evaluation was conducted by this same clinician in 
December 2003, at which time the veteran was diagnosed with 
bipolar disorder, most recently hypomanic; and PTSD, combat 
related.  However, the clinician noted that the claims file 
was not available at the time of the examination.

Based on the foregoing, the Board finds that there is 
competent medical evidence of record which diagnoses the 
veteran with PTSD, and links it to his account of having 
engaged in combat while on active duty.  Further, as 
mentioned above, the veteran's representative has contended 
he is entitled to the benefit of 38 U.S.C.A. § 1154(b) in the 
instant case.  In support of this contention, the 
representative cited to the Court's holding in Sizemore v. 
Principi, 18 Vet. App. 264 (2004) for the proposition that 
evidence showing the veteran participating in attacking (the 
enemy) or defending an attack of the enemy would ordinarily 
show that the veteran engaged in combat.

Here, the Board finds that it does not appear the veteran 
actually engaged in combat with the enemy while on active 
duty.  "Combat" means to fight in battle.  WEBSTER'S II NEW 
COLLEGE DICTIONARY 223 (1995).  "'[E] ngaged in combat with the 
enemy' requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99 (Oct. 18, 1999).  (Emphasis added.)  By his 
own statements, the veteran has indicated that his duties as 
a combat engineer did not constitute actual fighting with 
enemy forces.  Further, his account of encountering an enemy 
soldier who infiltrated the base, as described in the June 
2001 VA arranged psychiatric evaluation, does not indicate he 
engaged in an actual fight at that time.  Moreover, the 
record does not indicate he received any awards or citations, 
such as a Purple Heart or Combat Action Ribbon, which would 
confirm that he engaged in combat while on active duty.  
Thus, based upon the evidence currently of record, it does 
not appear he is entitled to the benefit provided by 
38 U.S.C.A. § 1154(b).

Despite the foregoing, the Board finds that additional 
development is necessary in the instant case in order to 
comply with the duty to assist.

Although the veteran has undergone VA arranged psychiatric 
evaluations in June 2001 and December 2003, the record does 
not reflect that the clinician who conducted these 
evaluations was provided with the claims file to review.  
Thus, no competent medical opinion is of record that 
addresses the etiology of his current psychiatric disorder 
and is based upon the confirmed circumstances of his active 
service as documented by his service medical and personnel 
records.  As noted above, the record reflects his psychiatric 
condition was found to be abnormal on his December 1970 
separation examination due, in part, to a personality 
disorder.  Granted, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Nevertheless, the Board concludes that a competent medical 
opinion is necessary to determine whether the current 
psychiatric disorder is causally related to the in-service 
findings of a personality disorder; i.e., whether his 
personality disorder was an early manifestation of his 
current acquired psychiatric disorder.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that the RO sent correspondence to 
the veteran in May 2001 and September 2002 which requested 
that he provide additional information regarding his 
purported in-service stressors, and it does not appear he 
specifically responded to these requests.  Nevertheless, as 
it has already been determined that a remand is necessary in 
the instant case, the Board finds that the veteran should be 
provided with another opportunity to provide information with 
respect to these stressors.

For the reasons stated above, this claim is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
psychiatric problems since December 2003.  
After securing any necessary release, the 
RO should obtain those records not on 
file.



2.  The RO should request additional 
information from the veteran regarding 
his purported in-service stressors, to 
include specific dates and places where 
these events occurred.  

3.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors to the 
extent possible, the RO should attempt to 
verify, these stressors through official 
channels.  Among other things, the RO may 
consider requesting the veteran's unit 
records for his period of active service 
in the Republic of Vietnam.

4.  Thereafter, the veteran should be 
afforded an examination to determine the 
current nature and etiology of his 
purported psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.  

For any current acquired psychiatric 
disorder found on this examination, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
this disability is causally related to 
the veteran's active service, to include 
his diagnosis of a personality disorder 
therein.

If the veteran is found to have PTSD in 
accord with the criteria found in 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric 
Association, 1994 (DSM-IV) (which has 
been accepted by the VA in 38 C.F.R. 
§§ 4.125, 4.130), the examiner should 
state the stressor upon which the 
diagnosis is based.  

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
April 2004, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


